Citation Nr: 1728364	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Jurisdiction is currently with the RO in San Diego, California.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference; a transcript of the hearing has been associated with the record.

The issue of entitlement to a disability rating for PTSD higher than 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's PTSD more nearly approximates occupational and social impairment, with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994). Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

After review of the evidence, the Board finds that a disability rating of 30 percent is warranted for the Veteran's PTSD.  At a May 2017 VA examination, the Veteran reported symptoms beginning after his service in Vietnam, including  irritable behavior, hypervigilance, an exaggerated startle response, a short temper and social avoidance. He reported problems with concentration, chronic sleep disturbance, and disturbances of motivation and mood. He also reported a depressed mood along with anxiety and suspiciousness, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including in a work setting. The examiner noted that the Veteran was prescribed hydroxyzine but had ceased psychotherapy treatment.

During his September 2016 hearing, the Veteran testified to a short temper and unprovoked irritability, difficulty with memory, nightmares and difficulty sleeping, and fear of sharp sounds. The Veteran also testified that he tended to play down and work against his symptoms as best he could, which he believed presented a picture to doctors and VA examiners that was healthier than his actual condition. 

During multiple instances of treatment at the VA Loma Linda Healthcare System (HCS), VA medical professionals assigned a diagnosis of PTSD and a GAF score of 60 to the Veteran. VA medical professionals noted symptoms similar to those described above throughout a chronology from December 2009 through November 2016.

The Board notes that the results of, and the symptoms shown during, the VA examination reports and the VA mental health treatment records, indicate that the Veteran experienced several of the symptoms associated with a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 for a psychiatric disability. The symptoms enumerated under the schedule for rating mental disorders are not intended to be an exhaustive list, but are examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 30 percent disability rating, and such rating is granted. The question of whether an even higher rating is warranted will be addressed on remand, pending further evidentiary development.


ORDER

Entitlement to a 30 percent rating for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The question of entitlement to an evaluation higher than 30 percent disabling should be addressed on remand, pending further development. The April 2013 Supplemental Statement of the Case (SSOC) relied on records of treatment of the Veteran by VA medical professionals at Loma Linda HCS from December 2009 through November 2016. However, during his May 2017 VA examination, the Veteran reported that he remained in treatment at the Loma Linda HCS and was currently prescribed medication. Records of any recent VA treatment have not been obtained and associated with the claims file.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Contact the Veteran and request that he identify all non-VA health care providers who have treated his service-connected PTSD. Provide him medical release forms and ask that he authorize VA to obtain medical records from all identified private health care providers.

2. Obtain the Veteran's complete records from Loma Linda HCS dating from February 2015 to the present.

3. Then, after reviewing the complete claims file, the AOJ should readjudicate the Veteran's claim to entitlement to a disability rating for service-connected PTSD in excess of 30 percent, with consideration of all the evidence. If the benefits sought on appeal are not granted in full, issue a SSOC before returning the claims file to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


